FOLLEY, Justice.
This is an appeal from a judgment in the sum of $589.54 in favor of the appellee and against the appellants.
The appellants have perfected an appeal but have failed to file briefs. The appellee has filed his brief asking for an affirmance of the judgment.
Finding no fundamental error in the record the judgment is affirmed. National Indemnity Underwriters of America v. Shelton, Tex.Civ.App., 115 S.W.2d 1140; McCulley v. Foster et al., Tex.Civ.App., 123 S.W.2d 705, and authorities cited.